IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00344-CR
                                 No. 10-09-00345-CR
                                 No. 10-09-00346-CR
                                 No. 10-09-00347-CR

                    EX PARTE CARLTON L. WILLIAMS III


                          From the 52nd District Court
                             Coryell County, Texas
                   Trial Court Nos. FR-09-19950, FR-09-19951,
                          FR-09-19952 and FR-09-19953


                          MEMORANDUM OPINION


      Carlton L. Williams, III was indicted in separate indictments for four aggravated

robberies. TEX. PEN. CODE ANN. §29.03 (Vernon 2003). His bail was originally set at

$100,000 per indictment, but was reduced at a pre-trial writ of habeas corpus hearing at

which time his bail was set at $ 50,000 per indictment, for a total of $200,000. Williams

filed a second application for a pretrial writ of habeas corpus seeking another reduction

in his bail, which was denied. Because the trial court did not abuse its discretion, the

trial court's order denying Williams's application for writ of habeas corpus is affirmed.
Applicable Law

       Generally, a writ applicant has the burden of proving the facts which would

entitle the applicant to relief. Ex parte Kimes, 872 S.W.2d 700, 703 (Tex. Crim. App.

1993). The same holds true for an applicant in a bail reduction proceeding. See Ex parte

Charlesworth, 600 S.W.2d 316, 317 (Tex. Crim. App. 1980); Ex parte Plumb, 595 S.W.2d
544, 546 (Tex. Crim. App. 1980). We review a trial court's decision in a bail reduction

proceeding for an abuse of discretion. Holliman v. State, 485 S.W.2d 912, 914 (Tex. Crim.

App. 1972).

       In determining whether the trial court abused its discretion, we are guided by

Article 17.15 as to the rules for fixing bail. See TEX. CODE CRIM. PROC. ANN. art. 17.15

(Vernon 2005). See also Ex parte Pemberton, 577 S.W.2d 266, 267 (Tex. Crim. App. 1979).

The nature of the offense and the circumstances under which it was committed are to be

considered and this necessarily involves the punishment permitted by law. Holliman,
485 S.W.2d at 914. Also, the applicant's indigency is a circumstance to be considered,

but it is neither a controlling circumstance nor the sole criterion in determining the

amount of bail. Ex parte Vasquez, 558 S.W.2d 477, 480 (Tex. Crim. App. 1977). Other

factors to be considered in determining the amount of bail, as interpreted previously by

this Court, include family and community ties, work history, length of residence in the

county, prior criminal record, conformity with conditions of prior bail, and any

aggravating circumstances of the offense. Ex parte Davis, 147 S.W.3d 546, 548 (Tex.

App.—Waco 2004, no pet.); see Ex parte Rubac, 611 S.W.2d 848 (Tex. Crim. App. 1981).



Ex parte Williams                                                                  Page 2
       Williams did not testify at the hearing before the trial court. His mother testified

that Williams was seventeen years old; that she was willing to loan him $10,000 to post

bail; and that Williams would live in her home in Copperas Cove, Coryell County,

Texas until the cases were resolved. She would ensure that Williams appeared at any

court dates. A bond agent testified that her company was willing to write bonds for

$25,000 per indictment for a $10,000 payment to her company and that based on her

conversations with the family, she did not feel that Williams posed a flight risk,

although she had never met Williams personally.           A copy of each of the four

indictments with the probable cause affidavits were admitted into evidence which

showed that each indictment arose out of one criminal episode, but with four victims.

       The trial court took judicial notice of the testimony from the first writ hearing

from a detective with the Copperas Cove police department. The officer testified that

six or seven males wearing red bandanas approached a front porch of a residence. One

of the males hit an individual standing on the porch with a firearm and they then forced

their way inside the residence. Another individual in the residence was hit over the

head with a firearm as well. The residents of the home were forced to strip, and items

were stolen from them and the residence. The individual that witnessed the first assault

called 911 and while he was retrieving the license plate number from the getaway

vehicle, shots were fired at him from a passenger in the vehicle as it left the scene. The

vehicle was driven by Williams and was titled in his mother’s name. Later, the victims

identified Williams by name as one of the perpetrators. Williams held an aluminum

baseball bat, which he abandoned at the residence where the robberies took place.

Ex parte Williams                                                                    Page 3
       None of the other males involved in the aggravated robberies had been arrested

at the time of the first writ hearing and no firearm had been recovered. Williams

refused to tell police the identities of the others who committed the offense with him,

although he had told his mother their names. The detective testified that she was

concerned for the safety of Williams if released as well as the potential for Williams to

commit other violent offenses with the other perpetrators.

       Williams had been charged with an aggravated assault with a deadly weapon

and other drug offenses as a juvenile. There is no testimony in the record before us of

Williams’s ties to the community, the length of time he had been in the community, or

any work or school history. The trial court entered findings of fact and conclusions of

law at Williams’s request. The trial court based its decision to deny the second writ on

the seriousness of the offense, the use of weapons to commit the offense, and the

welfare of the community.

       Considering all of the factors, the burden of proof, and the record before us, we

cannot say that the trial court abused its discretion by denying Williams’s second writ

of habeas corpus. Accordingly, Williams’s sole issue is overruled.

Conclusion

       Having concluded that the trial court did not abuse its discretion, we affirm the

judgment of the trial court.


                                         TOM GRAY
                                         Chief Justice




Ex parte Williams                                                                  Page 4
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed March 3, 2010
Do not publish
[CV06]




Ex parte Williams                           Page 5